          Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 1 of 7




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 16-1575V
                                      Filed: March 2, 2021
                                         UNPUBLISHED


    MELISSA HOWIE,

                         Petitioner,
    v.                                                       Joint Stipulation on Damages;
                                                             Influenza (Flu) Vaccine; Significant
    SECRETARY OF HEALTH AND                                  Aggravation; Multiple Sclerosis (MS);
    HUMAN SERVICES,                                          Neuromyelitis Optica (“NMO”)

                        Respondent.


Braden Blumenstiel, DuPont and Blumenstiel, LLC, Dublin, OH , for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION 1

        On November 28, 2016, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a significant aggravation of her
Multiple Sclerosis (“MS”) and Neuromyelitis Optica (“NMO”) after receiving an influenza
vaccination on November 25, 2015. Petition at 2; Stipulation, filed March 2, 2021, at ¶¶
2, 4. Petitioner further alleges that she received the vaccine in the United States, that
she experienced the residual effects of her alleged injuries for more than six months
following her vaccination, and that there has been no prior award or settlement for
damages on her behalf as a result of her condition. Stipulation at ¶¶ 3-5. “Respondent
denies that the flu vaccine caused petitioner’s alleged significant aggravation of her pre-
existing NMO and MS, or any other injury; and denies that her current condition is a
sequelae of a vaccine-related injury. ” Stipulation at ¶ 6.



1
  Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinaf ter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
          Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 2 of 7



        Nevertheless, on March 2, 2021, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        A lump sum of $200,000 in the form of a check payable to petitioner.
        Stipulation at ¶ 8. This amount represents compensation for all items of
        damages that would be available under § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision. 3


IT IS SO ORDERED.

                                         s/Daniel T. Horner
                                         Daniel T. Horner
                                         Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                     2
Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 3 of 7
Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 4 of 7
Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 5 of 7
Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 6 of 7
Case 1:16-vv-01575-UNJ Document 114 Filed 03/29/21 Page 7 of 7
